DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 7 and 20 are objected to because of the following informalities:  
Claim 7: On Line 6, the Examiner assumes that “(i) first combination” should actually be --(i) the first combination--.
Claim 20: On Line 6, the Examiner assumes that “(i) first combination” should actually be --(i) the first combination--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "[the] first combination" in Lines 3 and 6.  There is insufficient antecedent basis for this limitation in the claim.  Therefore, for purposes of examination, the Examiner assumes that claim 6 should actually depend on claim 5. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 10-11, and 14-19 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Zimdars et al. (US 2007/0235658), hereinafter Zimdars.

Claims 1,14: Zimdars discloses a system (10, Fig. 1a), and corresponding method, comprising:
a first spectrometer (12a: “The system 10 includes one or more arrays of terahertz modules, such as arrays 12a and 12b, that emit and/or receive terahertz radiation (T-rays) to image contents of luggage and detect the explosive signature of an article possibly located inside the luggage.” [0021]) comprising:
 	a first light source (inherent), 
 	a first photodetector (inherent);
a second spectrometer (12b: “The system 10 includes one or more arrays of terahertz modules, such as arrays 12a and 12b, that emit and/or receive terahertz radiation (T-rays) to image contents of luggage and detect the explosive signature of an article possibly located inside the luggage.” [0021])) comprising:
 	a second light source (inherent), 
 	a second photodetector (inherent); and
an electronic control device (21/22) communicatively coupled to the first spectrometer (12a) and the second spectrometer (12b) [0021], 
wherein the first light source (in 12a) is operable to emit first light towards a sample region (on 14) between the first spectrometer (12a) and the second spectrometer (12b) (evident from Fig. 1d), 
wherein the first photodetector (in 12a) is operable to measure first reflected light (T1- GENERATED REFLECTION) reflected from an object (16) in the sample region (on 14, evident from Fig. 1d), 
wherein the second photodetector (in 12b) is operable to measure first transmitted light (T1- GENERATED TRANSMISSION (Examiner notes error in Fig. 1d- see Figs. 1b/1c for correct terminology)) transmitted through the object (16), and
wherein the electronic control device (20/21) is operable to determine, based on at least one of the measured first reflected light or the measured first transmitted light, a spectral distribution of light corresponding to the object (16) (“1) the transmitted pulse is analyzed for the known THz spectral signatures of the explosives; 2) the reflected pulse is analyzed for the known THz spectral signatures of the explosives;” [0032]).

Claims 2,15: Zimdars further discloses: 
 	wherein the second light source (in 12b) is operable to emit second light towards the sample region (on 14) (evident from Fig. 1d), 
 	wherein the second photodetector (in 12b) is operable to measure second reflected light reflected from the object (16) (T2- GENERATED REFLECTION (Examiner notes error in Fig. 1d)), 
 	wherein the first photodetector (IN 12A) is operable to measure second transmitted light (T2- GENERATED TRANSMISSION) transmitted through the object (16) (evident from Fig. 1d), and
wherein the electronic control device (20/21) is operable to determine, based further on at least one of the measured second reflected light or the measured second transmitted light, the spectral distribution of light corresponding to the object (16) (“1) the transmitted pulse is analyzed for the known THz spectral signatures of the explosives; 2) the reflected pulse is analyzed for the known THz spectral signatures of the explosives;” [0032]).

Claims 3,16: Zimdars further discloses wherein the first light source (in 12a) is operable to emit the first light during a first time period, and wherein the second light source (in 12b) is operable to emit the second light during a second time period different from the first time period (since the optical delay 20 allows for synchronization, it follows that the first and second light sources are inherently capable of emitting in different time periods [0042]).

Claims 4,17: Zimdars further discloses wherein the first light source (in 12) is operable to emit the first light concurrently with the second light source (in 12b) emitting the second light (“Synchronization of the femtosecond pulses used to excite the transmitter and receiver is accomplished using an optical delay 20 (FIG. 1)” [0042]).

Claims 5,18: Zimdars further discloses wherein the electronic control device (20/21) is operable to determine the spectral distribution of light corresponding to the object (16) by:
 	determining, at a first time, a first combination of the second transmitted (T2-GENERATED TRANSMISSION) and the first reflected (T1-GENERATED REFLECTION) light using the first photodetector (in 12a) (evident from Fig. 1d); and
 	determining, at the first time, a first combination of the first transmitted light (T1-GENERATED TRANSMISSION) and the second reflected (T2-GENERATED REFLECTION) light using the second photodetector (in 12b) (evident from Fig. 1d).

Claims 6,19: Zimdars further discloses wherein the electronic control device (20/21) is operable to determine the spectral distribution of light corresponding to the object (16) by:
 	determining, at a second time (inherent since “the system employs terahertz time domain spectroscopy” [0006]), a second combination of the second transmitted light (T2-GENERATED TRANSMISSION) and the first reflected light (T1-GENERATED REFLECTION) using the first photodetector (in 12a) (evident from Fig. 1d); and
 	determining, at the second time (inherent since “the system employs terahertz time domain spectroscopy” [0006]), a second combination of the first transmitted light (T1-GENERATED TRANSMISSION) and the second reflected light (T2-GENERATED REFLECTION) reflected from the object (16) using the second photodetector (in 12b) (evident from Fig. 1d).

Claim 10: Zimdars further discloses wherein the first light source (in 12a) is operable to emit the first light within a first range of wavelengths (“each of the arrays 12a and 12b includes 2 groups of 3 staggered 128 terahertz transmitter/receiver modules 13 arranged linearly and operating, preferably, in the range between about 0.01-10 THz” [0022]), and
 	wherein the second light source (12b) is operable to emit the second light within the first range of wavelengths (“each of the arrays 12a and 12b includes 2 groups of 3 staggered 128 terahertz transmitter/receiver modules 13 arranged linearly and operating, preferably, in the range between about 0.01-10 THz” [0022]).

Claim 11: Zimdars further discloses a receptacle (14) disposed in the sample region, the receptacle (14) being configured to hold the object (16) [0021].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zimdars as applied to claim 1 above, and further in view of Mueller (US 2007/0228280), hereinafter Mueller.

Claim 9: Zimdars does not explicitly disclose wherein the first and second light sources emit first and second lights, respectively, in different wavelength ranges.
 	However, Zimdars does disclose wherein each of the light sources (in 12a/12b) is capable of operating in the 0.01-10 THz range [0022].  Mueller, furthermore, in the same field of endeavor of THz lasers, discloses the use of two THz laser sources (12/14), wherein the laser sources (12/14) emit light in different wavelength ranges (“Transmitter 12 delivers a beam 16 of THz radiation 16 at a frequency ν0. Transmitter 14 delivers a beam 18 of THz radiation at a frequency ν1, different from frequency ν0.” [0015]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Zimdars’ system with two light sources operating in different wavelength ranges for the purpose of clearly discerning reflected and transmitted signals to more rapidly and accurately identify the object being examined.  

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Zimdars as applied to claim 1 above, and further in view of Tripodi et al. (US 2012/0305772), hereinafter Tripodi.

Claim 12: Zimdars is silent with respect to a mobile device comprising the first and/or second spectrometers.
 	Tripodi, however, in the same field of endeavor of THz systems, discloses wherein a mobile device comprises a THz spectrometer [0053].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Zimdars’ system with a mobile device comprising the first and/or second spectrometers for the purpose of creating a portable, simple, low-cost system to be used in sensitive locations such as airport security (Tripodi [0053]).  It would have been furthermore obvious for Zimdars’ system to comprise a first mobile device comprising the first spectrometer, and a second mobile device comprising the second spectrometer for the purpose of allowing parallel object analysis for comparison of measurements and for built-in redundancy as a safeguard.

Allowable Subject Matter
Claims 7-8 and 20 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Claim 7: None of the prior art of record, alone or in combination, teaches or discloses the system of claim 6,  wherein the electronic control device is operable to determine the spectral distribution of light corresponding to the object by:
  	determining a first variation between (i) the first combination of the second transmitted and the first reflected light and (ii) the second combination of the second transmitted light and the first reflected light using the first photodetector; and
 	determining a second variation between (i) first combination of the first transmitted light and the second reflected light using the second photodetector and (ii) the second combination of the first transmitted light and the second reflected light reflected from the object using the second photodetector.

Claim 20: None of the prior art of record, alone or in combination, teaches or discloses the method of claim 19,  wherein the spectral distribution of light corresponding to the object comprises:
  	determining a first variation between (i) the first combination of the second transmitted and the first reflected light and (ii) the second combination of the second transmitted light and the first reflected light using the first photodetector; and
 	determining a second variation between (i) the first combination of the first transmitted light and the second reflected light using the second photodetector and (ii) the second combination of the first transmitted light and the second reflected light reflected from the object using the second photodetector.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to HINA F AYUB whose telephone number is (571)270-3171.  The Examiner can normally be reached on 9am-5pm ET Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hina F Ayub/
Primary Patent Examiner
Art Unit 2896